DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on April 23, 2021, the 112(b) rejections in the previous office action (dated 12/10/2020), are hereby withdrawn. Claims 1, 7, 10-12, 14-16 and 23 have been amended, claims 2-3, 5-6, 8 and 17-22 were previously presented, and claims 2, 9 and 13 have been cancelled. 
	Therefore, claims 1-3, 5-8, 10-12 and 14-23 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, 10-12 and 14-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	In claim 1, Ln. 17-20, the phrase, “….the flexible package is formed of only the flexible film and the one or more raised areas; the one or more raised areas are separate elements from the flexible film…” renders the claim to be vague and indefinite because it is unclear as to which structural limitation(s) or relationship(s) are being encompassed with such language. For instance, in Ln. 17-18, applicant establishes the flexible package being formed by only the then in Ln. 19-20, applicant further establishes that the one or more raised areas are separate elements from the flexible film. Therefore, it is unclear as to how the one or more raised areas can be part of the flexible film (or package) and still be separate elements from the flexible film (or package) at the same time? Further clarification is required. 
	In claim 10, Ln. 7 and 12 (respectively), the phrases, “…the flexible package is formed of only the flexible film and the raised area…” and “…the raised area is a separate element form the flexible film…” renders the claim to be vague and indefinite because it is unclear as to which structural limitation(s) or relationship(s) are being encompassed with such language. For instance, in Ln. 7, applicant establishes the flexible package being formed by only the flexible film and the raised area, then in Ln. 12, applicant further establishes that the raised area is a separate element from the flexible film. Therefore, it is unclear as to how the raised area can be part of the flexible film (or package) and still be a separate element from the flexible film (or package) at the same time? Further clarification is required. 
	In claim 16, Ln. 9-12, the phrase, “….the flexible package is formed of only the flexible film, the first raised are, and the second raised area; the first raised area and the second raised areas are separate elements from the flexible film…” renders the claim to be vague and indefinite because it is unclear as to which structural limitation(s) or relationship(s) are being encompassed with such language. For instance, in Ln. 9-10, applicant establishes the flexible package being formed by only the flexible film, the first raised area and the second raised area, then in Ln. 11-12, applicant further establishes that the first raised area and the second raised areas are separate elements from the flexible film. Therefore, it is unclear as to how the first raised area and the second raised area can be part of the flexible film (or package) and still be separate elements from the flexible film (or package) at the same time? Further clarification is required. 
	In claim 16, Ln. 11, the phrase, “…the second raised areas…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a second raised areas” per se in claim 16. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 2-3, 5-8, 11-12, 14-15 and 17-23, due to their dependencies from claims 1, 10 and 16 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 10-12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (US 20080277295 – art of record; hereinafter Benson) and further in view of Moncrieff (US 7403309; hereinafter Moncrieff) and  Mohr et al. (US 20060201841 – art of record; hereinafter Mohr).
Regarding claim 1, Benson teaches a flexible package (10) for retail sale of a rolled tissue product (i.e. in the form of a sanitary napkin (32)), the flexible package comprising: 

one or more raised areas (40, 42 or 44 in Benson Figs. 5c) including a first raised area (44; see Fig. 5c), disposed on an outside of the flexible film; 
wherein: the flexible package contains the rolled tissue product, the rolled tissue product comprising on a surface thereof a visible pattern of embossing; 
portions of the flexible package are transparent (i.e. window (11); sufficient to see the visible pattern of embossing of the rolled tissue product); 
portions of the flexible package are opaque, such that portions of the rolled tissue product cannot be seen from outside of the flexible package (see Benson Fig. 1); 
the flexible package is formed of only the flexible film and the one or more raised areas (see Benson Fig. 5c); 
the one or more raised areas are separate elements from the flexible film (see Benson Fig. 5c); 
the flexible film does not form a portion of the one or more raised area (specifically 44 in Benson Fig. 5c; Benson [0014-0046] and Figs. 1-7).
	Thus, Benson fails to teach the first raised area having an overall height of 40-5000 microns, and at least part of the graphic is associated with the first raised area.
	Moncrieff is in the same field of endeavor as the claimed invention and Benson, which is applying external textured indicia (i.e. raised areas) to packaging materials (providing a tactile sensation and/or three-dimensional appearance). Moncrieff teaches a substrate (20; as shown in Fig. 15 - which examiner equates to the claimed film); and one or more raised areas (10) comprising a first raised area (i.e. the left raised area (10) in Moncrieff Fig. 15) having an overall height of 5-100 microns (Moncrieff Col. 4 Ln. 13-33; Examiner’s note: Moncrieff’s disclosed height range overlaps with the claimed range of 40-5000 microns, specifically, from 40-100 microns; emphasis added. Thus, Moncrieff teaches the claimed height of 40-5000 microns. See MPEP §2131.03(II)) disposed on an outside (i.e. second surface (26)) of the substrate, and at least part of the graphic is associated with the first raised area (Moncrieff Col. 4 Ln. 13-33 and Col. 5 Ln. 59 – Col. 6 Ln. 49).
Examiner’s note: Moncrieff teaches that the substrate 20 (i.e. the claimed film) having a graphic design or branding (10; the claimed raised areas) via a stencil (see Col. 5 Ln. 61-64); therefore, each raised area has some sort of graphic or branding disposed on them already; emphasis added.
 	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first raised area (of Benson) to have a similar overall height and a portion of the graphic thereon (as taught by Moncrieff) to make the raised area or graphic have a textured, three-dimensional appearance or the raised area or graphic may appear to move as the viewing angle of an observer changes or the angle of incident light onto the image changes (Moncrieff Col. 4 Ln. 40-47) See MPEP §2144.04(IV)(A)
	Furthermore, Benson fails to teach the opaque portions of the flexible package comprise external artwork comprising a graphic substantially identical to the pattern of embossing on the rolled tissue product. 
	Mohr is in the same field of endeavor as the claimed invention and Benson, which is a flexible packaging having corresponding indicia. Mohr teaches a flexible packaging (10, 12) containing a rolled tissue product (14) with a pattern of embossing (30), wherein the flexible packaging has transparent portion and an opaque portion, and wherein the opaque portion (of the packaging) has external artwork comprising a graphic (32) substantially identical to the pattern of embossing on the rolled tissue product (Mohr [0064-0084] and Figs. 1a-b and 20-22). 
See MPEP §2112.01(III)
Regarding claim 2, modified Benson as above further teaches wherein at least part of an overall shape of the first raised area is geometrically similar to at least part of an overall shape of the graphic (of the flexible package).
Regarding claim 3, modified Benson as above further teaches wherein substantially all of the graphic is disposed on the first raised area.
Regarding claim 5, modified Benson as above further teaches wherein an overall shape of the first raised area is geometrically similar to an overall shape of the graphic (or the pattern of embossing).
Regarding claim 6, modified Benson as above further teaches wherein an overall shape of the first raised area conforms to an overall shape of the graphic (of the pattern of embossing).
Regarding claim 7, modified Benson as above further teaches wherein: the external artwork comprises branding; the one or more raised areas further comprises a second raised area (i.e. the right raised area (10) in Moncrieff Fig. 15) having an overall height of 5-100 microns (Moncrieff Col. 4 Ln. 13-33; Examiner’s note: Moncrieff’s disclosed height range overlaps with the claimed range of 40-5000 microns, specifically, from 40-100 microns; emphasis added. Thus, Moncrieff teaches the claimed height of 40-5000 microns. See MPEP §2131.03(II)) disposed on an outside (i.e. second surface (26)) of the substrate, and at least part of the branding is associated with the second raised area.
Examiner’s note: Moncrieff teaches that the substrate 20 (i.e. the claimed film) having a graphic design or branding (10; the claimed raised areas) via a stencil (see Col. 5 Ln. 61-64); therefore, each raised area has some sort of graphic or branding disposed on them already; emphasis added.
Regarding claim 8, modified Benson as above further teaches wherein substantially all of the branding is associated with the second raised area.
Regarding claim 21, modified Benson as above further teaches wherein the first raised area comprises one or more curable coatings (30 and 32; Moncrieff Col. 5 Ln. 59 – Col. 6 Ln. 49 and Fig. 15).
Regarding claim 10, modified Benson as above further teaches a flexible package for a tissue product, the flexible package comprising: 
a flexible film; and 
a raised area having an overall height of 40-5000 microns, disposed on an outside of the flexible film; 
wherein: the flexible package is formed of only the flexible film and the raised area; 
the flexible package contains the tissue product, the tissue product comprising on a surface thereof a visible pattern of embossing; 
portions of the flexible package comprise external artwork that includes a graphic substantially similar to the pattern of embossing; 
the raised area is a separate element from the flexible film; 
the flexible film does not form a portion of the raised area; and 
at least part of the graphic is disposed on the raised area.
Regarding claim 11, modified Benson as above further teaches wherein at least part of an overall shape of the raised area is geometrically similar to at least part of an overall shape of the graphic (of the flexible package).
Regarding claim 12, modified Benson as above further teaches wherein substantially all of the graphic is disposed on the raised area.
Regarding claim 14, modified Benson as above further teaches wherein an overall shape of the raised area is geometrically similar to an overall shape of the graphic (or the pattern of embossing).
Regarding claim 15, modified Benson as above further teaches wherein an overall shape of the raised area conforms to an overall shape of the graphic (of the pattern of embossing).
Regarding claim 22, modified Benson as above further teaches wherein the first raised area comprises one or more curable coatings (30 and 32; Moncrieff Col. 5 Ln. 59 – Col. 6 Ln. 49 and Fig. 15).
Regarding claim 16, modified Benson as above further teaches a flexible package for a tissue product, the flexible package comprising:
a flexible film;
a first raised area having an overall height of 40-5000 microns, disposed on an outside of the flexible film; and
a second raised area having an overall height of 40-5000 microns, disposed on an outside of the flexible film;
wherein: the flexible package is formed of only the flexible film, and the first raised area, and the second raised area;
the first raised area and the second raised areas are separate elements from the flexible film;
the flexible film does not form a portion of the first raised area and the second raised area;
the flexible package contains the tissue product, the tissue product comprising on a surface thereof a visible pattern of embossing; portions of the flexible package comprise external artwork that includes:

a second graphic, wherein at least a part of the second graphic is associated with the second raised area.
Regarding claim 17, modified Benson as above further teaches wherein substantially all of the first graphic is disposed on the first raised area.
Regarding claim 18, modified Benson as above further teaches wherein substantially all of the second graphic is associated with the second raised area.
Regarding claim 19, modified Benson as above further teaches wherein portions of the package are opaque, such that the tissue product cannot be seen from outside of the flexible package when the flexible package is on a horizontal support surface, and wherein the first graphic is associated with the opaque portion.
Regarding claim 20, modified Benson as above further teaches wherein the tissue product is selected from the group consisting of facial tissue, table napkins, toilet tissue, and paper towels.
Regarding claim 23, modified Benson as above further teaches wherein the first raised area and the second raised area comprise one or more curable coatings (30 and 32; Moncrieff Col. 5 Ln. 59 – Col. 6 Ln. 49 and Fig. 15).


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-8, 10-12 and 14-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736